 THE DETROIT EDISON COMPANY61The Detroit Edison Company and Local223, UtilityWorkers Union of America,AFL-CIO. Case 7-CA-11101May 29, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn October 23, 1974,Administrative Law JudgeBenjamin B. Lipton issued the attached Decision inthisproceeding.Thereafter,theRespondent filedexceptionsand a supporting brief. Subsequentthereto,the U.S. Supreme Court issued its decisionsinN.L.R.B. v. J.Weingarten,Inc.,'andInternationalLadies' GarmentWorkers'Union,Upper South De-partment,AFL-CIO v.QualityManufacturing Co.2Pursuant to the invitation of the Board,the Respon-dent and the General Counsel each filed a statementof position with respect to the effect of the SupremeCourt's opinions on the instant proceeding.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in .light of the exceptions, brief,3and statements of position and has decided to affirmthe rulings,findings, and conclusions of the Adminis-trativeLaw Judge and to adopt his recommendedOrder.4ORDERPursuant to Section 10(c) of the National LaborRelationsBoard Act, as amended, the NationalLabor Relations Board adopts as its Order therecommended Order of the Administrative LawJudge and hereby orders that the Respondent, TheDetroitEdisonCompany, Detroit,Michigan, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.1420 U.S. 251 (1975).2 420 U.S. 276 (1975).3The Respondent's request for oral argument is hereby denied as, in ouropinion, the record,exceptions,brief,and statements of position adequatelypresent the positions of the parties.4 In the absence of exceptions by the General Counsel or ChargingParty,Members Fanning and Jenkins adopt,pro forma,the remedyprovided by the Administrative Law Judge.DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Administrative Law Judge: Thiscase was tried before me on September 10, 1974,1 on a218 NLRB No. 21complaint by General Counse12 alleging that Respondentviolated Section 8(a)(1), of the Act. Beefs from GeneralCounsel and Respondent have been duly considered.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONRespondent is a public utility engaged in the production,sale;and distribution of electrical power and relatedproducts.This proceeding solely involves the facility atWarren Service Center in Detroit, Michigan. During thecalendar year 1973, Respondent had a direct inflow ininterstatecommercevaluedin excessof $5 million, and itssales to customers within its service area are valued inexcessof $250 million. Respondent admits, and I find, thatit is engaged in commerce, and that the Union, as appearsin thecasecaption, is a labor organization within themeaningof the Act.II. THE UNFAIR LABOR PRACTICESA.IssueWhether Respondent violated Section 8(a)(1) by refusingthe request of Kenneth Droste for representation by thecontractual Union and compelling him to appear unassist-ed at an interview during which his sworn statement wastaken by Respondent's security investigator concerningDroste's involvement in and possible misconduct relatingto an altercation at a bar resulting in physical injuries toDroste.B.FactS3At the time of the incident, Droste was a field metertester, included in the bargaining unit represented by theUnion under contract with Respondent. His working hoursextended from 8 a.m. until 4:30 p.m. About 9:30 p.m. onApril 2, Droste spoke by telephone to his immediatesupervisor, Bedard, and reported an incident substantiallyas follows: 4 During working hours, he was "jumped on thejob" by a black man who demanded money, and he wasseverely beaten when he refused. He also told Bedard hewas going that evening to a particular hospital. On April 3,shortly before 8 a.m., Droste sought out Rodgers, unionchairman of the meter bargaining unit. He informedRodgers that he had fabricated the story of an assaultwhich he had reported to Bedard the night before. HeIAll dates are in 1974.2The Union's charge was filed on April 25, and the complaint issued onJune 43The pertinent facts are largely undisputed. The events described hereinare based essentially on the testimony of SupervisorRudyBedard, UnionRepresentative Patrick J. Rodgers,and Droste to the extent that he was notmaterially contradicted.4Droste initiated a phone call to the company switchboard in an attemptto reach Bedard; Bedard later called Droste at his home. A company reportsigned by the switchboard operator indicates that notice of the incident was,telephoned that evening to various officials in the legal, safety, medical,security, and meter departments of Respondent. The switchboard operatordid not testify,and the source of the information in her report is notelsewhere revealed in the record. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelated that the actual incident occurred after, not during,working hours on April 2. He had left his last assigned jobat 4 p.m. and entered a bar between 4:45 and 5 p.m. Whileplaying pool and steadily drinking alcoholic beverages, afight erupted about 7:30 p.m. over the payment of wageredmoney, as a result of which he suffered certain physicalinjuries.About 8 a.m., Bedard came by and brieflyconveyed his sympathy to Droste.Between 8:15 and 8:30a.m., while Droste was consulting with Rodgers and NormMichaels,the assistantunit chairman, he was instructed byBedard to go to the medical department (for examination)and to the legal department (for an interview regarding theApril 2 incident). About 9 a.m., Bedard was called out of ameeting to speak with Droste and Rodgers. Bedard wasthen advised that the story which Droste has previouslyreported was false, and he was told what was purported tobe the true facts of the incident at the bar occurring afterDroste'sworking - hours. Bedard indicated that Drostewould still have to go to the legal department and make astatement.At this point, Droste requested representationby Rodgers at the legal department. Bedard said he wouldhave to check on the matter. Rodgers approached hissupervisor,William Teschler, for leave without pay inorder to accompany Droste at the legal department. Afterconsulting with his own superior, Teschler denied Rodgers'request.Upon his return, Bedard informed Droste andRodgers that the request for union representation wouldnot be allowed. Rodgers asked Bedard-"how bad do youthink it is?" Bedard said he had no idea. He testified thathe understood Rodgers to mean "what kind of disciplinaryaction will result." Bedard gave Droste slips to report tothe medical and legal departments. About 10:15 a.m., afterhe was examined by a company doctor, Droste was metand escorted to the security department by James Morgan,a workmen's compensation adjuster attached to the legaldepartment. Droste was then interrogated concurrently byMorgan and Stuart Leach, a security investigator. Separatestatementsprepared by Morgan and Leach were sworn toand signedby Droste.5 Leach hand delivered a copy of hisdocument to Droste's department. Among other things, thestatementdescribes the purported circumstances of thealtercationat the bar occurring about 7:30 p.m.; theinjuries sustained byDroste; his telephonic report toBedard that he was assaulted, by a black man on the job;and his confession to Bedard the next morning that hisprevious story was false.6 Thereafter, Leach conducted a5The statements are substantially similar in content.Morgan testifiedessentially that his area of responsibility is to investigate injuries allegedlysustained in the course of an employee's work. Leach testified that his dutiesinclude the investigation of illegal acts or misconduct by employees; heconceded that the facts he uncovers might lead to discipline or clearance ofthe employee.6 If the incident were considered as having occurred during workinghours, as he initially reported, Droste would have obtained the advantagesof workmen's compensationandcertain company-paid medical benefitsprovided in the union contract. In other respects, his false report, ifaccepted,couldwellhave created a source of embarrassment forRespondent with respect to its central city security program7Leach testified that he routinely prepares such a general report after afull investigation, in which at tunes he includes his opinion as to whether theconduct investigated was "illegal"; however, he did not state such anopinion in his report on Droste.8 Bill Lange, "the union relations man", Tom Bluhm of the legaldepartment; Bill Yelton, general superintendent, and RH Gabriel,comprehensive investigation of the Droste incident, whichhe submitted in the form of a written report to hissupervisor in the security department.7 On April 5, Bedardparticipated in a conference with other company officials,8concerning the "type of discipline to be given" Droste.Inter aba,they passed around and discussed the swornstatement of Droste taken by Leach. The decision made atthismeeting is reflected in a "Notice of DisciplinaryAction" received by Droste on April 8, which specificallyadverts to admissions of Droste made to the securityinvestigator, Leach. As described in the document attachedhereto as "Appendix A," Droste was suspended for 10working days, demoted to his previous job classification ofsingle phase meter tester, which carries a lower wage rateof two pay grades, and given- a warning of more severediscipline and possible discharge in the event of "anyfurther misbehavior of any kind."9 Droste testified that hedid not agree with the disciplinary action and refused tosign the notice because he contended that the facts statedtherein were untrue.C.ConclusionsThe presentissueiscontrolledby existing Boardprecedent to which I am bound. InQuality ManufacturingCompany,10itwas held that an employee "had reasonablegrounds to believe that disciplinary action might resultfrom the employer's investigation of her conduct, and thatthe employee'sdischargefor insisting on union representa-tionduring the investigative interview violated Section8(a)(l).11Whether the employee has such reasonablegrounds to fear or believe that the interview will adverselyaffect his continued employment or working conditions ismeasured by objective standards under all the circum-stances of the case.12 InMobil Oil Corporation,13the Boardstated:.itisa serious violation of the employee'sindividual right to engage in concerted activity byseeking the assistance of his statutory representative iftheemployer denies the employee's request andcompels the employee to appear unassisted at aninterview which may put his job security in jeopardy.Such dilution of the employee's right to act collectivelyto protect his job interests is, in our view, unwarrantedinterferencewith his right to insist on concertedprotection,rather than individual self protection,Bedard's superintendent It is apparent that voluntary or compulsoryattendance at this disciplinarymeeting wasnot open to Droste, nor to anyunion representative.9Although Leach testified that his full investigative report on the Drosteincident was confined to the security department and not revealed to highermanagement, it appears that the "Notice of Disciplinary Action" containsfactualmaterial which is absent from Droste's sworn statement delivered tothemeter department, and rather suggests that the officials at thedisciplinary meeting on April 5 had access to the "confidential" report byLeach which had been set in motion by the interview of Droste.10 195 NLRB 197 (1972) (Member Kennedy dissenting), enforcementdenied 481 F.2d 1018 (C.A. 4, 1973).11 In the same circumstances involving"purely investigative interviews,"the alleged violation ofSec. 8(a)(5)was not sustained Id at 198.12 Id at 198, fn. 3.13 196 NLRB 1052 (1972) (Member Kennedydissenting),enforcementdenied 482 F 2d 1023 (C.A 7, 1973). THE DETROITEDISONCOMPANY63against possibleadverse employer action. The employ-er may, if it wishes, advise the employee that it will notproceed with the interview unless the employee iswillingto enter the interview unaccompanied by hisrepresentative.The employee may then refrain fromparticipating in the interview, thereby protecting hisright to representation, but at thesame timerelinquish-ing any benefit which might be derived from theinterview. The employer will then be free to act on thebasis of information obtained from other sources.This quoted portion provides the rationale applicable tothe pertinent facts in the present case. InJ.Weingarten,Inc.,14the Board adopted the Administrative Law Judge'sDecision, relying uponMobil Oil and Quality Manufactur-ing, supra,that Section 8(a)(1) was violated in circum-stances substantiallysimilar tothose involved in the instantcase.There the employer's security agent refused theemployee's request for union representation during aninvestigative interviewconcerninga possible act ofdishonesty by the employee. Administrative Law JudgeNachman held that the affected employee-could certainly reasonably conclude that action mightbe taken by Respondent which would put her jobsecurity in jeopardy. That neither [the security agent]nor [the store manager] had authority to imposediscipline on [the employee], as Respondent argues, isbeside the point. To [the employee], the possibility ofdisciplinewas just as real whether the discipline thatmight be visited upon her was imposed immediately by[the security agent] or [the store manager] or at somefuture time by the President of the Company.Similar argumentsmade in the present case that Morganand Leach, who conducted the interview, lacked authorityto discipline Droste are unavailmg.15 The discipline was ofcoursemeted out at a highermanagementlevel based insubstantial part on the statement taken by Leach. Nor is itmaterial that the investigative interview of Droste hadalready been arranged before he confessed to Respondentthe untruth of his original account that he had beenassaultedwhile working on his job. After disclosing thefalsity of his initial story, he was instructed by SupervisorBedard that he would have to make a statement to the legaldepartment. At this time, Droste reasonably requested thepresenceand assistance of the bargaining unit chairman,Rodgers, which was refused by Respondent to both Drosteand Rodgers. Also at this time, when the die was finallycast for the interview of Droste, the question of disciplinewas apparent to the unit chairman, Rodgers, and toSupervisor Bedard, when Rodgers asked-"how bad doyou thinkit is?"Droste was aware he would be in troublewith Respondent when he first sought out Rodgers forassistancebefore making his confession to Bedard that he14 202 NLRB 446 (1973) (Members Kennedyand Penello dissenting),enforcementdenied 485 F 2d 1135 (C.A. 5, 1973), cert. granted togetherwithInternationalLadies Garment Workers' Union v. Quality Manufacturing,416 U.S 968 (1974)15Concerningitsmethods in treatingthe Droste incident, Respondentmust be regarded as havingacted as an entity, and its liability for thealleged violativeconduct toward Droste cannot be avoided by its attempt todiffuse the internal responsibility among the functions of various officialshad lied in his earlier report. The test is whether, at thetime Droste made this request for union representation, hehad reasonable grounds to fear that disciplinary actionmight result from Respondent's investigation of hisconduct. In all the objective circumstances present, andparticularly in view of the nature of his fabricated firstreport to Respondent, I find that Droste did indeed havesuch reasonable grounds. Accordingly, I conclude that, bydenying the request of Droste for union representation inthe described circumstances, Respondent violated Section8(a)(1) of the Act, as alleged.16III.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Upon theforegoing findings of fact and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By denying the request of Droste for union represen-tation at an investigative interview ordered and thereafterconducted by Respondent, under circumstances in which,at the time of Droste's request, he had reasonable groundsto fear that disciplinary action might result from suchinterview, Respondent engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 17Respondent, The Detroit Edison Company, Detroit,Michigan, its officers, agents, successors, and assigns, shall:1.Cease and desist from requiring any employee totake part in an interview or meeting without unionrepresentation, if such representation has been requestedby the employee and the employee has reasonable groundsto believe that the matters to be discussed may result in hisbeing subject to disciplinary action.2.Take the following affirmative action designed toeffectuate the policies of the Act:and departments in its large organization.16E.g.,J.Weingarten, Inc, supra17 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of-the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Post at itsWarren Service Center in Detroit,Michigan, copies of the attached notice marked "AppendixB."18Copies of said notice, to be furnished by theRegional Director for Region 7, after being duly signed byRespondent, shall be posted by it immediately upon receiptthereof in conspicuous places, including all places wherenotices to employees are customarily posted, and bemaintained for a period of 60 consecutive days. Reason-able steps shall be taken to ensure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.Streets.Your presence in the bar on April 2, 1974, has beencorroborated by the owner of the bar. Your supervisorfollowed your route slip and was unable to find you on theafternoon in question.Mr.Droste,by your unacceptable acts, you havedisparaged the Company's image to the public and yourfalsehood regarding the alleged assault upon you by ablackman in the vicinity of Fullerton and 14th Streetscould have had extreme, adverse, repercussions on theCompany's central city security program for meter serviceemployes in Detroit.CONCLUSIONis In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board"shallread "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIX ANOTICE OF DISCIPLINARY ACTIONTHE DETROIT EDISON COMPANYDepartment MeterNotice of [].WARNING [X] SUSPENSION [] DEMO-TION [ ] DISCHARGE Date April 8, 1974Employee's flameKenneth R. DrosteOccupation Field Meter TesterIdentNo. 40875 Employment Date: Company 11-3-69Department 8-3-70OFFENSELeaving areaof work 'without permission.Drinkingalcoholic beveragesand playingpool in a bar duringregularwork period.Falsificationof an injury report.DisparagingtheCompany's image tothe public byimproper conduct.FACTSMr.Droste,on April 2, 1974, you left your work areawithout permission and were observed in a bar located atPlainview and Warren Streets, drinking alcoholic beverag-es and playing pool with patrons of the bar. This occurredduring your regular work period. While at the bar youbecame intoxicated and you engaged in fisticuffs with apatron. As a result of the altercation you sustained physicalinjury.You subsequently reported this injury to yoursupervisor alleging that you sustained the injuries as aresult of being physically assaulted by a black man whileworking near Fullerton and 14th Streets. While you were inthe bar you were attired in an Edison uniform whichreadily identified you as being an Edison employe. OnApril 3, 1974, you admitted to an investigator from theSecurityDepartment that you had been in a bar, hadengagedin a physical altercation with a patron of the bar,and had fabricated the alleged physical assault upon youby a black man while working near Fullerton and 14thThese unacceptableactsby you cannot be tolerated.Insofar as you were on trial to demonstrate yourqualifications and abilities in the job classification of FieldMeter Tester and have failed to become acceptable in saidclassification because of your unacceptable acts as statedabove,you are being returned to your former jobclassification of Single-phaseWatthour Meter and Acces-sories Tester. You will be suspended for a period of ten(10) working days. Any further unsatisfactory behavior ofany kind may likely result in additional more severediscipline and possibly even discharge.Discharge Effective ----- 19-Demotion Effective ----- --- 19-SuspensionEffectiveApril 9, 1974 for 10 working daysReturn towork April 23, 1974Approved:/s/ W. R. Yelton/s/ R. H. GabrielDepartment Head or DelegateSupervisorDistribution of Copies:Employe X Supervisor X Union Relations XEmployment XLocal Union Office X Union Representative XAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF TIDENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT require that any employee take part inan interview or meeting without union representation,ifsuch representation has been requested by theemployee and if the employee has reasonable groundsto believe that the matters to be discussed may result inhis being subject to disciplinary action.TIDE DETROIT EDISONCOMPANY